Citation Nr: 1447048	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  13-11 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2014, a travel board hearing was held before the undersigned in Huntington, West Virginia.  A transcript of the hearing is associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.   Service connection for the cause of the Veteran's death was denied by the RO in a November 2006 rating action.  The appellant was notified of this action and of her appellate rights, but she did not file a timely appeal.  

2.   Since the November 2006 decision denying service connection for the cause of the Veteran's death, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

3.   The record reflects that the Veteran died in July 2006, at the age of 60.  The immediate cause of death was adenocarcinoma of the pancreas, with metastasis.  Another significant condition leading to death was hypertension.  

4. At the time of the veteran's death, service connection was in effect for the residuals of a shell fragment wound of the right forearm, rated 20 percent disabling, residuals of prostate cancer secondary to herbicide exposure, rated 10 percent disabling, and a donor site scare of the left leg, rated as noncompensable.  

5.  Prior to his death, the Veteran was shown to have elevated blood sugar more likely than not related to diabetes mellitus secondary to herbicide exposure in service.  

6.  It is at least as likely as not that the pancreatic cancer was related to diabetes mellitus.  


CONCLUSIONS OF LAW

1.   The additional evidence received subsequent to the November 2006 decision of the RO that denied service connection for the cause of the Veteran's death is new and material; thus, service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.   With the resolution of reasonable doubt, pancreatic cancer was the result of diabetes mellitus that is related to herbicide exposure during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

3.   A service-connected disease or disability caused substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The appellant was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A June 2010 letter explained the evidence necessary to substantiate the appellant's claim in accordance with Hupp and Kent, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The appellant has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran's claims folder was afforded a VA medical opinion in March 2011 and July 2011.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor her representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition (as identified in 38 C.F.R. § 3.309(a)) noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as cancer and hypertension, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the cause of the veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service- connected diseases or injuries involving active processes affecting vital organs should receive full consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of one's health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service. 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma, ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease.  38 C.F.R. § 3.309(e) (2013). 

Aside from these presumptive provisions, service connection might be established by satisfactory proof of direct service connection. See Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 1994).

In accordance with VA regulations, the National Academy of Science (NAS) issued "Veterans and Agent Orange: Update 2012" (Update 2012).  The attached notice explains a determination made by the Secretary, based upon Update 2012 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for the following health outcomes:  Hypertension; Stroke; Cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), and nasal cavity (including ears and sinuses); Cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; Cancers of the digestive organs (esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); and pancreatic cancer); Bone and joint cancer; Melanoma; Nonmelanoma skin cancer (basal cell and squamous cell); Breast cancer; Cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); Urinary bladder cancer; Renal cancer (kidney and renal pelvis); Cancers of brain and nervous system (including eye); Endocrine cancers (including thyroid and thymus); Leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia); Cancers at other and unspecified sites (other than those as to which the Secretary has already established a presumption); Reproductive effects (including infertility, spontaneous abortion other than after paternal exposure to TCDD; and - in offspring of exposed people - neonatal death, infant death, stillborn, low birth weight, birth defects (other than spina bifida), and childhood cancer (including acute myeloid leukemia)); Neurobehavioral disorders (cognitive and neuropsychiatric); Neurodegenerative diseases (including amyotrophic lateral sclerosis, but excluding Parkinson's disease); Chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy); Respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disease, and farmer's lung); Gastrointestinal, metabolic, and digestive disorders (including changes in liver enzymes, lipid abnormalities, and ulcers); Immune system disorders (immune suppression, allergy, and autoimmunity); Circulatory disorders (other than ischemic heart disease); Endometriosis; Effects on thyroid homeostasis; Hearing loss; Eye problems; and Bone conditions.  See Notice, 77 Fed. Reg. 47,924 (Aug. 10, 2012).  

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence of record shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is considered competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Reopening the Claim of Service Connection for the 
Cause of the Veteran's Death

Service connection for the cause of the Veteran's death was previously denied by the RO in a November 2006 rating decision.  While the appellant initially appealed the denial, in a June 2008 statement, she withdrew her appeal.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the November 2006 rating decision that denied service connection for the cause of the Veteran's death included the Veteran's STRs; the certificate of death showing that the Veteran died in July 2006, at the age of 60, with the immediate cause of death being listed as adenocarcinoma of the pancreas with metastasis, and another significant condition leading to death being hypertension; and post service medical evidence first demonstrating pancreatic cancer in 2006, many years after service.  It is noted that the certificate of death indicated that no autopsy was performed.  

At the time of the Veteran's death, service connection was in effect for the residuals of a shell fragment wound of the right forearm, rated 20 percent disabling, residuals of prostate cancer secondary to herbicide exposure, rated 10 percent disabling, and a donor site scare of the left leg, rated as noncompensable.  

Evidence received subsequent to the November 2006 rating decision that denied service connection for the cause of the Veteran's death, includes a July 2010 statement from a private physician who reviewed the Veteran's medical records and noted that, while the Veteran was not service connected for diabetes mellitus, he was treated for diabetes mellitus prior to his death.  He went on to state that the Veteran died of adenocarcinoma of the pancreas which "is most likely connected to his diabetes mellitus for which he should be service connected.  All of this is more likely than not in my opinion."  The Board finds that this statement, which essentially states that the Veteran should be presumed to be service connected for diabetes mellitus as a result of herbicide exposure and that diabetes mellitus is related to the development of pancreatic cancer that was the cause of the Veteran's death, constitutes new and material evidence upon which the claim may be reopened.  

Service Connection for the 
Cause of the Veteran's Death

Having decided that the claim is reopened, as noted, all the evidence on file must now be considered.  The next question is whether the Board can conduct a de novo review without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It is concluded that the Board may proceed without prejudice.  The RO has provided the appellant notice as to the requirements for service connection; the appellant's argument throughout the instant appeal has been on the merits, not just on the question of whether new and material evidence has been presented; and she attended a hearing during the appeal.  It is concluded, therefore, that there is no prejudice to the appellant based on de novo review.  

The appellant contends that service connection should be established for the cause of the Veteran's death.  It is asserted that the Veteran served on active duty in the Republic of Vietnam (RVN) where he was exposed to defoliants such as Agent Orange.  It is pointed out in correspondence and during the appellant's testimony at the Board hearing in July 2014, that prior to his death, the Veteran had elevated blood sugar that has been medically linked to a diagnosis of diabetes mellitus.  The appellant testified that, prior to his death, the Veteran had been treated for diabetes mellitus for approximately 18 months.  The diabetes mellitus has further been linked to the development of pancreatic cancer, which was the immediate cause of the Veteran's death.  As diabetes mellitus is a disability that may be presumed to be the result of herbicide exposure, service connection should be established for the cause of the Veteran's death.  The record shows that the Veteran served in the RVN while on active duty.  As such, he is presumed to have been exposed to herbicides during service.  

Review of the Veteran's STRs shows no complaint or manifestation of prostate cancer.  While there are some elevated blood pressure readings shown while he was on active duty, his blood pressure reading at the time of separation from service was 110/76, which is within normal limits.  Post-service medical records show that neither pancreatic cancer nor hypertension were manifested within one year of the Veteran's separation from active duty.  

The record further shows that the Veteran was treated in June 2006 for pancreatic cancer.  Treatment records in May 2006 include laboratory findings showing elevated blood glucose levels.  As noted, in a July 2010 statement, a private physician stated that, after review of the available records, the Veteran had diabetes mellitus for which he was receiving treatment.  He went on to state that diabetes has been shown to be a causative factor in carcinoma of the pancreas and that this most likely developed as a direct result of his diabetes.  

In a March 2011 VA medical opinion, the examiner stated that, after review of the record, the evidence of record showed that, prior to his death the Veteran was service connected for prostate cancer due to Agent Orange exposure, residual effects of SFW to the right forearm and scars.  The Veteran s death certificate showed that the cause of death was adenocarcinoma of the pancreas with metastases.  A statement from a private physician was reviewed and it was noted that the physician opined that the Veteran s adenocarcinoma of the pancreas was most likely connected to his diabetes mellitus for which he should have been service connected.  This examiner rendered an opinion that , assuming that the Veteran is now deemed service connected for diabetes mellitus secondary to Agent Orange exposure, it is more likely than not that his adenocarcinoma of the pancreas is etiologically related to his service-connected diabetes mellitus.  The rationale was that the veteran died in July 2006 from complications of metastatic adenocarcinoma of the pancreas.  He had been admitted to the Huntington VAMC in June 2006 with back pain and was found on CT scan to have a large mass in the head of the pancreas.   A CT-guided biopsy of the pancreatic was compatible with adenocarcinoma.  This was considered inoperable due to the fact that a PET scan showed evidence of metastases in the right lobe of the liver and the hilum of the right lung.  The examiner stated that there is a growing body of evidence that patients with diabetes mellitus are at increased risk for the development of adenocarcinoma of the pancreas.  So much so that, currently, diabetes is considered one of the risk factors for pancreatic cancer.  In formulating this opinion the examiner stated that the Veteran's C file and treatment records from the Huntington VAMC were reviewed.  The examiner provided medical citations and noted having 30+ years of experience as a board-certified oncologist hematologist and former Chief of Oncology Hematology at the Mt Home VAMC.  

In a July 2011 addendum opinion, the same examiner essentially changed the opinion, stating that the Veteran's elevated blood sugar was most likely induced by the pancreatic cancer and not the result of herbicide exposure.  It was stated that the diagnosis of diabetes mellitus had been incorrectly conceded in the prior, March 2011 opinion, but that review of the VAMC records showed no elevated blood glucose readings from 1988 to 2006 when, it was found, that the elevated blood glucose developed concomitantly with the pancreatic cancer.  Therefore, the elevated blood glucose was more likely than not induced by the tumor itself.  Although the pancreatic cancer was diagnosed two months following his first elevated blood glucose, the Veteran had unresectable cancer already metastatic to the liver, indicating that the cancer had to have been present for many months, certainly before the first elevated blood sugar.  The examiner went on to state that the development of pancreatic cancer in in the setting of long-standing diabetes led leading cancer specialists to currently consider diabetes a leading risk factor for pancreatic cancer.  On the other hand, the when there is the development of diabetes mellitus within weeks of a diagnosis of pancreatic cancer, there are a number of studies that have demonstrated that the diabetes is actually caused by the tumor itself.  The examiner stated that this change in opinion was based on review of the VA medical records and 30+ years of experience, as detailed in the March 2011 opinion.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992). 

In this case, the Board finds that there are conflicting medical opinions regarding whether the Veteran had diabetes mellitus that may be considered to be the result of herbicide exposure prior to the development of the pancreatic cancer that led to his death.  While the Board is cognizant of the rationale provided by the VA examiner in the July 2011 medical opinion, it is noted that this opinion contradicts the previous opinion rendered by this same expert in March 2011.  It is noted by the Board that both opinions were made by the examiner after complete review of the medical records and that the reasoning given by the examiner, that it was believed that service connection had been established for diabetes mellitus is, in fact, contradicted by his own recitation made in March 2011 that the Veteran's three service-connected disabilities did not include diabetes mellitus.  As such, the Board finds a basis to question this change of opinion.  

In the earlier opinion submitted by the private physician, the examiner noted the treatment that the Veteran was receiving at the VAMC for diabetes mellitus.  This disease, like the prostate cancer for which service-connection was established, is one that may be presumed to be the result of herbicide exposure in the RVN.  It is further noted that the appellant gave credible testimony in the hearing before the undersigned in July 2014 that the Veteran was in receipt of treatment for diabetes mellitus for 18 months prior to his death.  As such, there is additional reason to question the conclusion reached in the July 2011 medical opinion that the elevated blood glucose developed concomitantly with the pancreatic cancer.  Given the state of the record, the Board finds that the medical evidence regarding whether the pancreatic cancer that caused the Veteran's death may be related to service is, at least, in equipoise.  As such, with the resolution of reasonable doubt in favor of the appellant, the Board finds that service connection for the cause of the Veteran's death is warranted and the appeal is allowed.  


ORDER

Service connection for the cause of the Veteran's death is granted.  




______________________________________________
Michael Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


